Anders, J.
(concurring).—I concur in the affirmance of the judgment on the merits, but, in my opinion, the appeal should have been dismissed because no bond was filed either by or on behalf of the appellant. This court has held, on several occasions, that the question as to the sufficiency of the affidavit of the sureties on appeal bonds should be raised in the court below, but I do not think we ought to go so far as to hold that an appeal should be retained and considered where it does not appear that any bond was executed by or on behalf of the appellant, as required by the statute, especially as the statute provides for a dismissal on that ground.